DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”; US 4,720,640), in view of Davey et al. (“Davey”; US 2012/0211990) and Morris et al. (“Morris”; US 2017/0110956).
Regarding claim 1: Anderson discloses a hydroelectric turbine comprising: 
a stator (102); 
a rotor (100), the rotor being rotatable around the stator about an axis of rotation; 
a generator (56) disposed along the axis of rotation, the generator being stationary and coupled to the stator (via 44); and 

Anderson does not explicitly disclose a rotor disposed radially outward of the stator and a gear disposed along the axis of rotation, the gear being operably coupled to the generator.
However, Davey discloses a rotor (110, Fig. 1) disposed radially outward of the stator (120).
And, Morris discloses a gear (140, Fig. 1) disposed along the axis of rotation (F), the gear being operably coupled to the generator (108).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor to be radially outward of the stator, as disclosed by Davey, in order to allow for different configurations and to include the gear of Morris to better control the speed of the generator. 
Regarding claim 2: Anderson discloses a plurality of struts (44) extending from the generator and fixed to the stator, the plurality of struts supporting the generator (Fig. 2).
Regarding claim 3: Anderson discloses is a three-phase, high speed, low torque generator (Fig. 4D).
Regarding claim 4: Anderson discloses a hydroelectric turbine but does not explicitly disclose the gear is a magnetic gear.
However, Morris discloses the gear is a magnetic gear (paragraph 0003).

Regarding claim 5: Anderson discloses a hydroelectric turbine but does not explicitly disclose the gear has a gear ratio greater than or equal to about 70:1 and a low speed torque greater than or equal to about 55,000 ft-lbs.
However, Morris discloses a gear with a gear ratio (inherent).
And, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gear ratio to be within the claimed range in order to design an efficient system. 
Regarding claim 6: Anderson discloses a hydroelectric turbine but does not explicitly disclose the magnetic gear is a cycloidal magnetic gear.
However, Morris discloses the magnetic gear is a cycloidal magnetic gear (paragraph 0003). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the gear of Morris to better control the speed of the generator. 
Regarding claim 7: Anderson discloses blades but does not explicitly disclose each blade terminates at a location radially outwardly of the rotor.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the blades to terminate outward of the rotor, as disclosed by Davey, in order to capture more fluid flow.
Regarding claim 8: Anderson discloses each blade includes a first blade portion (34) that extends radially inwardly of the rotor, between the rotor and the gear, but does not explicitly disclose a second blade portion that extends radially outwardly of the rotor.
However, Davey discloses a second blade portion that extends radially outwardly of the rotor (430, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the blades to extend outward of the rotor, as disclosed by Davey, in order to capture more fluid flow.
Regarding claim 9: Anderson as modified by Davey disclose a first and second blade portion but do not explicitly disclose a length of the first blade portion is longer than a length of the second blade portion.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the length of the blades to have the first portion longer than the second portion in order to optimally capture fluid flow.
Regarding claim 10: Anderson discloses the plurality of blades is configured to balance moment forces acting on the rotor during rotation of the rotor (as they are equally distributed around the center hub).
Regarding claim 11: Anderson discloses the stator is 3-D printed (column 3, lines 49-53, the coils are inherently 3-D).
Regarding claim 12: Anderson discloses the stator is a metal material (column 3, lines 49-53: coils are known in the art to be a metal material).
Regarding claim 13: Anderson discloses a rotor but does not explicitly disclose the rotor comprises a plurality of composite arcs segments fastened together.
However, Davey discloses the rotor comprises a plurality of composite arcs segments fastened together (paragraph 0032).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Anderson to comprise a plurality of composite arcs in order to allow for efficient fabrication. 
Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, in view of Davey.
Regarding claim 14: Anderson discloses a hydroelectric energy system comprising: 
a stator (102); 
a rotor (100) the rotor being rotatable around the stator about an axis of rotation; 
a power takeoff system (attaching to 56) disposed along the axis of rotation; and 

wherein each blade includes a first blade portion (34) that extends radially outwardly from the power takeoff system, between the power takeoff system and the rotor, and
wherein the first blade portions are configured to support the power takeoff system and transfer a high torque, low speed power input to the power takeoff system (as they are connected to the power takeoff system).
Anderson does not explicitly disclose a rotor disposed radially outward of the stator and a gear disposed along the axis of rotation, and a second blade portion that extends radially outwardly from the rotor.
However, Davey discloses a rotor (110, Fig. 1) disposed radially outward of the stator (120), and 
a second blade portion that extends radially outwardly of the rotor (430, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor to be radially outward of the stator, as disclosed by Davey, in order to allow for different configurations and to modify the blades to extend outward of the rotor, as disclosed by Davey, in order to capture more fluid flow.
Regarding claim 20: Anderson discloses the plurality of blades forms a single, solid blade structure (as each blade 34 is solidly connected to hub 32).
Regarding claim 21: Anderson as modified by Davey disclose a first and second blade portion but do not explicitly disclose a length of the first blade portion is longer than a length of the second blade portion.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the length of the blades to have the first portion longer than the second portion in order to optimally capture fluid flow.
Regarding claim 22: Anderson as modified by Davey disclose a first and second blade portion but the length of each respective first blade portion is about 33% longer than the length of each respective second blade portion.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the length of the blades to have the first portion longer than the second portion in order to optimally capture fluid flow.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Davey, as applied to claim 14 above, further in view of Morris.
Regarding claim 15: Anderson disclose the power takeoff system includes a mechanical power takeoff system comprising a generator (56).

However, Morris discloses a gear (104, Fig. 1) that is operably coupled to the generator (108), 
wherein the plurality of blades is operably coupled to the gear and the gear is disposed along the axis of rotation between the generator and the plurality of blades (when modified, the gear will be in the central hub of Anderson).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the gear of Morris to better control the speed of the generator. 
Regarding claim 16: Anderson discloses a power takeoff but does not explicitly disclose the gear is a magnetic gear configured to provide a low torque, high speed power output to the generator.
However, Morris discloses the gear is a magnetic gear (paragraph 0003) configured to provide a low torque, high speed power output to the generator (via high speed shaft 110).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the gear of Morris to better control the speed of the generator. 
Regarding claim 17: Anderson discloses the generator is a three- phase, high speed, low torque generator (Fig. 4D).
Regarding claim 18: Anderson discloses a hydroelectric turbine but does not explicitly disclose the gear has a gear ratio greater than or equal to about 70:1 and a low speed torque greater than or equal to about 55,000 ft-lbs.
However, Morris discloses a gear with a gear ratio (inherent).
And, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gear ratio to be within the claimed range in order to design an efficient system. 
Regarding claim 19: Anderson discloses a hydroelectric turbine but does not explicitly disclose the magnetic gear is a cycloidal magnetic gear.
However, Morris discloses the magnetic gear is a cycloidal magnetic gear (paragraph 0003). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the gear of Morris to better control the speed of the generator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/Primary Examiner, Art Unit 2832